Citation Nr: 1113717	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-06 466A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD, bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing at the RO in February 2008 before a local Decision Review Officer (DRO).

The issue of entitlement to service connection for ischemic heart disease, including due to Agent Orange exposure, has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision, after reopening the claim for service connection for PTSD on the basis of new and material evidence, the Board is recharacterizing this claim to include other psychiatric disorders that also have been diagnosed - namely, bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


But after reopening this claim for a psychiatric disorder, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before readjudicating this claim on its underlying merits.


FINDINGS OF FACT

1.  An unappealed March 2003 rating decision was the last final and binding decision denying service connection for PTSD.  That decision denied this claim because the Veteran had failed to establish he had this required diagnosis (which, according to 38 C.F.R. § 4.125(a), must be in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).  

2.  Additional evidence received since that March 2003 decision, however, is not cumulative or redundant of evidence considered in that or any earlier decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  In particular, there is now evidence confirming the Veteran has this required DSM-IV diagnosis of PTSD.


CONCLUSION OF LAW

1.  The March 2003 rating decision denying service connection for PTSD is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.156(a), 4.125(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Concerning petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish his entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

Here, though, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, he has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial).

And the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of this claim on remand.


II.  Analysis-Petition to Reopen the Claim for Service Connection for PTSD

An earlier May 2003 rating decision considered and denied this claim because there was no competent evidence of a diagnosis of PTSD.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

That decision is the last final and binding denial of this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial).  If there is new and material evidence during the years since, the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

The Board has jurisdictional responsibility to first determine whether there is new and material evidence since that prior decision to reopen the claim because this initial determination affects the Board's jurisdiction to adjudicate the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).


When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").


Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for PTSD, in particular, requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. § 4.125(a), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).


The evidence of record at the time of the final and binding March 2003 rating decision consisted of service treatment records (STRs), VA outpatient treatment records, and personal statements.  The Veteran's claimed stressors included seeing a fellow serviceman hit in the head by a helicopter blade, as well as witnessing several other fellow soldiers killed by rocket fire and in trenches.  See June 2002 stressor statement.  

Since that decision, the additional VA treatment records list several diagnoses of PTSD and detail ongoing treatment for this disorder.  Therefore, because the basis of the March 2003 denial was that the Veteran did not have this required diagnosis, these additional VA treatment records confirming he now does are new and material to his claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

The Board realizes the more recent January 2010 VA compensation examiner concluded the Veteran does not satisfy the DSM-IV criteria for this diagnosis of PTSD.  But this determination would not be grounds for not reopening the claim, only evidence to be considered when readjudicating the claim on its underlying merits - that is, when weighing or assessing the probative value of the evidence for and against the claim.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.  There is no additional requirement that this evidence also be sufficient to grant the underlying claim for service connection, which is a higher burden of evidentiary proof.  See Hodge, 155 F.3d at 1363; See also Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (The Veterans Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").

In addition to a diagnosis of PTSD, the Veteran also has provided additional details concerning his alleged stressors in service through numerous personal statements and hearing testimony, lay statements submitted on his behalf, and when recounting his relevant history to his VA mental health care providers.  Several of these statements include details of a claimed sexual assault while still serving in the military.  So the overall picture of his claim for PTSD is now much clearer, and certainly sufficient to reopen this claim, especially in light of the numerous diagnoses of this condition.  See Evans, 9 Vet. App. at 283 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for PTSD is granted, subject to the further development of this claim on remand.


REMAND

The Veteran asserts he developed PTSD from events that occurred while he was stationed in Vietnam during the Vietnam War.  His service personnel records (SPRs), including his DD Form 214, confirm he had a tour in the Vietnam during the war but do not indicate he engaged in combat against enemy forces while there that would permit the Board to presume his alleged events occurred, so long as they are consistent with the circumstances, conditions and hardships of that service.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d), and VAOPGCPREC 12-99 (October 18, 1999).

Importantly, though, he also partly attributes his PTSD to military sexual trauma (MST), so not just combat.  38 C.F.R. § 3.304(f)(5).  More specifically, he asserts that he was sexually assaulted in Vietnam by his sergeant.  He says his sergeant threatened to transfer him to another unit with higher mortality rates if he did not have sex with him and, when he refused his advances, he "[t]hen he raped me."  See January 2010 VA examination report.  To the extent he claims PTSD based on personal assault, he must be sent appropriate VCAA notice specific to this contention of developing PTSD from stressors involving personal assault/MST.  

Concerning this alleged sexual-assault stressor in service, there is no direct, documentary evidence in the Veteran's STRs indicating he was sexually assaulted while in the military.  Nonetheless, his accounts are uncontroverted and consistent.  Moreover, he revealed the details of his assault to a VA treating clinical psychiatrist in August 2009 during consultations.  And this evaluating and treating clinical psychiatrist proceeded to then diagnose PTSD based on the Veteran's report of the traumatic sexual assault stressor.  Therefore, the lay and medical evidence of record provides preliminary indications that he suffered MST.  On the other hand, after reporting his sexual assault stressor to the January 2010 VA compensation examiner, along with several other reported non-assault stressors, this additional examiner specifically declined to diagnose DSM-IV compliant PTSD.  But to emphasize, a "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, this diagnosis need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.


Because sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5) (The recent amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignates former paragraph (f)(4) as (f)(5), governing PTSD claims based on 
in-service personal assault or MST).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.

As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).

The Veteran has not received this required notice; the VCAA notice he received in April 2005 did not provide this necessary information.  Therefore, the AMC must issue a proper notice letter to him explaining the evidence necessary to corroborate a stressor during service to support his claim for service connection for PTSD based on a personal or sexual assault, pursuant to 38 C.F.R. § 3.304(f)(5), and he then must be given an opportunity to supplement the record with this type of supporting evidence.  Giving him this opportunity is consistent with the VCAA's duty to inform him of the information and evidence needed to substantiate his claim.  See 38 C.F.R. § 3.159(c).

It further deserves mentioning that, effective July 13, 2010, so during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an 
in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on a PTSD diagnosis in service (see subpart (f)(1)), combat service (subpart (f)(2)), prisoner-of-war (POW) status (subpart (f)(4)), or personal/sexual assault (subpart (f)(5)) because these other type claims already have their own special provisions and exceptions in these other subparts.  So to the extent the Veteran's stressors are impacted by these changes to subpart (f)(3), the claim should be readjudicated in light of these amended criteria.

Finally, VA needs to obtain any recent and relevant treatment records from the Bay Pines VA Healthcare System (HCS), especially any dated since February 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and, thus, deemed within VA's possession even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  So, on remand, the AMC must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also should also be apprised of this.  38 C.F.R. § 3.159(e).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Since his claim for service connection for PTSD is partly predicated on a personal (sexual) assault, send the Veteran an appropriate stressor development letter for this particular type of claim.  He must be notified that an alleged in-service personal assault may be corroborated by evidence from sources other than his service records.  See 38 C.F.R. § 3.304(f)(5) (The recent amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignates former paragraph (f)(4) as (f)(5), governing PTSD claims based on in-service personal assault or military sexual trauma (MST).).  All specific examples of alternative sources of evidence listed in this regulation (38 C.F.R. § 3.304(f)(5)) must be included in the notification letter.


2.	Also ask the Veteran to assist in the search for any additional VA or other treatment records by specifying dates, locations, and providers of treatments.  After allowing an appropriate time for response, contact the Bay Pines VA HCS to obtain all of his relevant treatment records, especially any dated since February 2010 (so not already in the file).  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e).

3.	Determine whether any other development of the claim is warranted - including, if appropriate, another VA compensation examination (unless it is determined the January 2010 examination provides the information and evidence needed to properly adjudicate the claim - including, if applicable, under the revisions to 38 C.F.R. § 3.304(f)(3).

4.	Then readjudicate the claim for service connection for an acquired psychiatric disorder, including for PTSD, bipolar disorder, and depression, in light of the additional evidence and with consideration of the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal (if these changes apply).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit 

additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


